COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 JOSEPH VALENTINO JOINER,                      §              No. 08-18-00118-CR

                      Appellant,               §                 Appeal from the

 v.                                            §                346thDistrict Court

 THE STATE OF TEXAS,                           §            of El Paso County, Texas

                      State.                   §               (TC# 20150D02895)

                                            §
                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the reply brief until May 6, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S REPLY BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ellic Sahualla, the Appellant’s Attorney, prepare

the Appellant’s reply brief and forward the same to this Court on or before May 6, 2019.

       IT IS SO ORDERED this 30th day of April, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez, and Palafox, JJ.